Title: Thomas Clark to Thomas Jefferson, 7 March 1814
From: Clark, Thomas
To: Jefferson, Thomas


          Sir Philadelphia March 7 1814
          I received your letter of the 10 February. I return you my sincere thanks for your patronage of my arduous undertaking; & for your kind offer of assistance. I intend soon to visit Richmond: a letter of introduction from you to the Governor of Virginia would be very acceptable.
          There appears, in the public, a disposition to  encourage my proposed history of the U.S. I have taken the liberty to enclose some proposals & circulars, which I entreat you, if not too much trouble, to direct to those gentlemen of your state, who may be disposed to patronise the work, or who may render me any assistance in the collection of materials.
          I am Sir with respect & esteem
          Your obedient servt servant.Thomas Clark
        